Case 5:19-cv-00291-TKW-MJF Document 14 Filed 01/13/20 Page 1 of 9

PROVIDED re
TYE
UNITED STATES DISTRICT COURT oy Alaa FOR MAILING
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

THIRD AMENDED COMPLAINT

ZEBELEDE GARRISON ;
inmate !|D Number: B72696 ;

Vv. CASE NO: 5:19-cv-291-TKWIMJF

Caplacn “T. pope ,
Se catant J. Haddock ,

 

(Enter name and title of each Defendant.
lf additional space is required, use the
blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

FILED USDC FLND PN
JAN 13°70 Pee I4a

 

 
Case 5:19-cv-00291-TKW-MJF Document 14 Filed 01/13/20 Page 2 of 9

I. PLAINTIFF:
State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff: Lee (Qe Garcnson

 

 

Inmate Number ize
Prison or Jail: Chorig He Corechooelainss.
Mailing address: 33123 Giiwerl Coad

 

Punta Gocdo. FL 3345S

 

ll. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1) Defendant'sname: ‘<j. Pope

 

 

 

 

 

 

 

Official position: Captocn
Employed at: Flanda peor. oF tere
Mailing address: B\Ud Whomasg Pave wv yawiAual Cage corre
Bonito EL , S495
(2) Defendant's name: _) - Wadd ZT NAW AVG’ Ceecacys 4 -
Official position: Secaeacrs
Employed at: Florian Deok. of coc,
Mailing address: BWL Thomas Done

 

Donitany FU, 32425

(3) Defendant's name:

 

Official position:

 

 

Employed at:
Mailing address:

 

 

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS
Case 5:19-cv-00291-TKW-MJF Document 14 Filed 01/13/20 Page 3 of 9

Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

Vv. PREVIOUS LAWSUITS
NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS

CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

 

 

 

 

 

 

 

 

A. Have you initiated other actions in state court dealing with the same or similar

facts/issues involved in this action?
Yes( ) No( -7
1. Parties to previous action:

(a) Plaintiff(s): NIA

(b) Defendant(s): NLA
2. Name of judge: Nob Case #:_ Ni
3. County and judicial circuit: sa Lis
4, Approximate filing date: Na
5, If not still pending, date of dismissal: NIA
6. Reason for dismissal: NLS
7. Facts and claims of case: wl Ip

Vie

 

(Attach additional pages as necessary to list state court cases.)

B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?

Yes( +4 No( j
1. Parties to previous action:
a. Plaintiff(s): Ze Pae\e DE Cares Son

 

b. Defendant(s): Cao) J. Pope Say 3. Hoddo cK

 

 

 

 

2. District and judicial division: NoC*hecn , Gama Crt

3. Name of judges ey f/f Mie Case #: 59 1 \4-cV - 0634 1-TK [rage
4, Approximate filing date: —§ A--\%

5. If not still pending, date of dismissal: Sei Padinn

6. Reason for dismissal: Nia

 

 

ames eee Ae me
 

 

Case 5:19-cv-00291-TKW-MJF Document 14 Filed 01/13/20 Page 4 of 9

7. Facts and claims of case: Exce eSive Yorce Ccve\ ond vnvSuah\
Punishmans | PVGAinieFr Woes Spromed wih Crhemice \
AOL ONS BANS Cig on Q™ Aci hong Os

(Attach additional pages as necessary to list other federal court cases.}

C. Have you initiated other actions (besides those listed above in Questions (A) and
(8)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wreng)?

Yes( ) No( ~)

if YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Plaintiff(s): N le

b. Defendant(s): Ni ty
2. District and judicial division: NIA
3. Name of judge: NIB Case #:_N 1h
4. Approximate filing date: Atif
5. If not still pending, date of dismissal: NI A
6. Reason for dismissal: NIA
7, Facts and claims of case: NIA

Nia

(Attach additional pages as necessary to list cases.)

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes{ ) No“)
1. Parties to previous action:

a. Plaintiff(s): Ni A

b. Defendant(s): NiA
2. District and judicial division: NIP
3. Name of judge: N/A Case Docket #_ _N/ fA
4. Approximate filing date: N | bh Dismissal date: NIA
5. Reason for dismissal: NIA

 

Aly SmARPETY
Case 5:19-cv-00291-TKW-MJF Document 14 Filed 01/13/20 Page 5 of 9

6. Facts and claims of case: wip

 

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your ciaim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a separate civil rights complaint.)

A.

Tee oS ES. Eh ZEestleve Gaeentog Wed O& “Samoden ods Demme s correction Fwd.

FWA Trownas Tov ie, Raman BQAH25 in H-oacm CEM WIA Dion domes

6S Bo a+ QP Eco Here hy YOY fim “St Mr. Gaccigon Wes VOL seh Oe ede

 

WwaS Gtr Diswaywe LARS AG, Sane Kavwing Mom wary xe ead Cer door +40 See
nivek iraSs  Qawnds Cy, Te Tint \npeard Cy Drate ey siarvng 4): sos Wow
Yo YW Gad kick AN Cope “Eh wilh NS OW Val a Kao, Nona ae VOILE

Te wes Ane Sure onsoc Coors Gage Tt wets Shih Sloanding oF wey Ce

 

 

. CAM wrath.
Ang, DM ath Wao AO. AG, +o Bessy Someone on Comte, ) chparten
Pants NOS Se on a wnwreke Ws Fee CE GarrSon 16 a inne OF ASR

 

O\\ oy lice and Sake weds foc my htailig aS werlnnng Coli ve ice Sonny,

Tine Chemical ios Carints Shapes Pk Capon Ges ny vA acd For me +e

Inered we, “Ewes sinygaiinn For air Lona, Ae_qax Xoeemed malarion bh

 

 

 

 

Bal ene. a 2a to co For medico\ Ware aS
\ \ ‘ ; Gerceigsan Curr
\ng oat Astin Se TT heacd Coorain shaw Soy
We with ‘oe Wasa, Wa foam 3 CAN 9). Ku4 SO

 

WWW sic my Ayah Nelo ma ve Ana Wwihtin Savy Secgeun’

Waddact* and copraks Seow, =  S\nanwed” Capkoan non Prose OF

Trncleton and Wola Ww sO.) Com Chee we ‘ne aicca\ eile’ 7 oh

©
ASK \o}, AL. Wedk®™ wren 2 heard ; an

Conkoin Cook oir POO? Xo\a wae and oy Soo ent xO ‘Yea Wy? \) x

Wo Bannleing Arok Yhgsy wisS Gano, Ay Qui) ma Fac medical -bitotneny

 

 
Case 5:19-cv-00291-TKW-MJF Document 14 Filed 01/13/20 Page 6 of 9

Wilner Sony OFa Was, food Slo} Xo Me Find xe WA Cay, door “Vo

AMINA inte

My SurgnSe  Cnemico\ AQEANS Was Nn€ sc MMR) woe Win COW WT wong

Spconyed VB) WM hod oo medica \ ciak Fackoc For Chemical AACAYS

   
   

CGO. PoP. Know Anos Aye ce sans o
SubShaoMal ok. weiiameaie world Seri any nore,
LEONE DE Gaceisen, 4}, Rlainkize exinoushed GAmiaShrative Cemidies
15), AS oa Awerc dX
vy $ , wit C

Marovays ye Snag, Stee Qcewcane 2 process.

OVG\

 

Ski ; “SWS iS} was
So kas inducies )y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAR PEER SA ea ge

stat ME PC

 

 

 
Case 5:19-cv-00291-TKW-MJF Document t4 Filed 01/13/20 Page 7 of 9

4

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

\4 :

Lb se © fi) be. aby * ae f
Dy | » cen 4 ? Se tl as :
CAG LAT Dress 37¢ aol A WAS rr es TL T

     
 
 

 

 

Vil. RELIEF REQUESTED:

State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.
Pitintise emer ds GCaanison bas been And with Conkimuie Fo Be Seco oacaary
BaywceA Oy Ye Comic’ OF Moe De kendonss, PlarmwiEE CSeecWFy Poa nok

WAS Gooey ankec Judoon dod Qraakiag Pla ohiee, & PQ Wonr cerry BOA PEW de iiwinc kien

     

WS Coy 3. aa oy OMALASO%e:
oF & S77, AAS, "7 ASIANS’ Defenders, es AWVE Damages YN Te Amon
DEEENIAT* « Be

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,

INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

  

\- 7-20 :
(Date) ae (Signature of Plaintiff)

 

IF MAILED BY PRISONER:

 detare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
delivered to prison officials for mailing or deposited in the prison's internal mail system on:
the_ 2% day of January , 20_26.

  

 

Revised 03/07
ea Teen ma
et

Case 5:19-cv-00291-TKW-MJF Document 14 Filed 01/13/20 Page 8 of 9

ZEREEDE Gaeri son

AS\9. LG

atti ti as

SAW 2\o4€ COCVECTIONAL TWAS AGHod

AAALY Oil WEM Coad

PUY (8cdKn FL, S3B4SS

mas

C \eERw WS DHrwre wx Cou \

Vad. N QAR:
De ASRCOM, x

=X.

Lsyseoa

S6EE AGOO dIZWONS GAIVAW

c0c OF NYE

cl
eM
oS
Qo
Qo
o
o
ww
oa
n
oO
~d

NOTLALTLSNT

{4
lJ
a
o
N
at
“~

S100 $

WNOTLDSuYu0D

ALLO TYVHD
Wous G3ATIVW

PROG AANLId see

 
